Acknowledgment
         Receipt of an amendment filed 12/2/21 has been acknowledged and entered. The office is withdrawing the rejection in view of the amendment.  No statement setting forth the reasons for allowance is deemed necessary because the reasons for allowance are made evident by the record as a whole. See 37 CFR 1.104(e) and MPEP 1302.14.
 

 Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Approval for the Examiner's amendment was given in a telephone interview with Mr. Joseph H. Karlin on 3/7/22.

Claim 1 lines 10 and 18 the recitation “one or more upper connecting members” has been changed to – a plurality of upper connecting members – (two instances).
Claim 3 lines 7 and 15 the recitation “one or more lower connecting members” has been changed to – a plurality of lower connecting members – (two instances).
Claim 7 lines 2-3 the recitations “one or more upper connecting members” and “one or more lower connecting members” have been changed to – plurality of upper connecting members – and – plurality of lower connecting members --.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	lnformation regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO 

/TONY H WINNER/              Primary Examiner, Art Unit 3611